Citation Nr: 1723589	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-21 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right hand disorder, including fingers, burn residuals, and numbness. 

2.  Entitlement to service connection for a right hand disorder, including fingers, burn residuals, and numbness.

3.  Entitlement to service connection for a left hand disorder, including fingers, burn residuals, and numbness. 

4.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from 
February 2011 and February 2012 rating decisions issued by the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction over these matters is with the RO in Muskogee, Oklahoma.  

The Board notes that in August 2016, the Board determined that the Veteran was unrepresented and advised him to seek new representation if he so desired.  Further, the Board remanded the issues on appeal in order to provide the Veteran with a hearing.  In December 2016, the Veteran was scheduled to testify via videoconference before a Veterans Law Judge.  However, the Veteran failed to attend the hearing without good cause.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2016).  


FINDINGS OF FACT

1.  In a September 2009 rating decision, the claim of entitlement to service connection for a right hand disorder was denied because the Veteran's injury was not caused by or related to service. 

2.  The evidence added to the record since the September 2009 decision became final relates to an unestablished fact that is necessary to substantiate the claim of service connection for a right hand disorder.

3.  The Veteran's right hand disorder was not caused by or related to active duty service.

4.  The Veteran's left hand disorder was not caused by or related to active duty service.

5.  The Veteran does not have a current diagnosis of a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision that denied the Veteran's claim for entitlement to service connection for a right hand disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  As the evidence received subsequent to the September 2009 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a right hand disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.102, 3.156 (2016).

3.  The criteria for entitlement to service connection for a right hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for a left hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for entitlement to service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

In this case the Veteran is claiming entitlement to service connection for a right hand disorder.  This claim was previously denied by the RO in September 2009 on the basis that it was not related to service.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the September 2009 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes opinions from VA examiners which raises the possibility that his condition is related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  Namely, it shows that there may be a nexus between the Veteran's right hand disorder and his active duty service.  Therefore, the claim should be reopened on this basis.

Service Connection

The Veteran is seeking entitlement to service connection for bilateral hand and knee disorders. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Moreover, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a). 

Service connection may only be granted for a current disability; and therefore, if a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's bilateral hand and knee disorders.

The Veteran's service treatment records indicate that the Veteran sustained severe burns after spilling a hot coffee tower on his upper extremities.  Further, while the Veteran initially reported painful burn symptoms on his hands, the Veteran's separation examination does not report any scarring and/or other symptoms relating to a hand disorder.  

Additionally, while the post-service medical evidence indicates pain and numbness in both hands, it does not reveal any evidence of current scarring on either hand.  Specifically, the August 2011, October 2011, and January 2012 VA examiners determined that the Veteran did not have any present or observable scars on either hand.  Similarly, the Veteran's treatment records failed to document any observable scarring to either hand.   

With respect to the Veteran's bilateral knee disability, while the service treatment records report that the Veteran had knee pain during service due to an "old basketball injury," the post-service medical evidence does not reflect that the Veteran has a current bilateral knee disorder.  Specifically, the October 2011 VA examiner did not find any evidence of a current bilateral knee condition as there were no current manifestations of a disorder such as pain, numbness, or limitation of motion.  Similarly, the Veteran's VA treatment records failed to document any symptoms related to a current bilateral knee disorder.  Instead, the only indication of knee pain was after an automobile accident in April of 2011, and there has been no documentation of any knee pain or symptoms since the accident.  Therefore, service connection for a bilateral knee disability is not for application because the evidence does not indicate that a current knee disability exists.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he had hand scarring and numbness, and knee pain since active duty service.  In this regard, while the Veteran is not competent to diagnose the aforementioned disorders, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, while the Veteran's statements regarding his observable symptoms are competent, their credibility and probative value are diminished by the fact that the Veteran's medical providers failed to document or report any observable symptomatology.  Moreover, with respect to the Veteran's hand pain and numbness, it does not appear to the Board that the symptoms the Veteran discussed in service are necessarily related to his current disorder.  Specifically, the in-service injury was characterized as a burn without any neurological presentation.  In contrast, the disorder identified in the July 2013 VA addendum opinion was peripheral neuropathy caused by non-service connected diabetes.  While both disorders are in the same location, they are, in the Board's view, separate and distinct disorders.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

With respect to the Veteran's bilateral hand disorder, the medical evidence includes negative opinions from VA examiners in August 2011, October 2011, January 2012, and July 2013.  Specifically, in a July 2013 addendum opinion, the examiner opined that it was less likely than not that Veteran's bilateral hand neuropathy was related to the burns he received, or otherwise related to active duty service.  Specifically, he indicated that no neurological problems were documented in the Veteran's service treatment records.  Moreover, he indicated that the etiology of neuropathy is inconsistent with a burn injury, and that his uncontrolled diabetes is a "much more likely" cause.  

The Board also acknowledges the Veteran's statements regarding his bilateral hand pain and numbness since active service and that his disorder was caused by his burns, but also finds that evidence to be less persuasive.  A lay person is competent to report observable symptomatology, such as pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  However, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, to the extent that the Veteran believes that his numbness and pain may be the result of service, he is a lay person without appropriate medical training and expertise to provide a medical nexus opinion regarding the etiology of his pain and numbness.  

The Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hand and knee conditions, and there is no doubt to be otherwise resolved.  Therefore, the claim for service connection must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, it is noted that this appeal was remanded by the Board in August 2016 to provide the Veteran with a new hearing.  As discussed, the Veteran was scheduled to testify via videoconference before a Veterans Law Judge in December 2016, however, the Veteran failed to attend the hearing without good cause.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the application to reopen a previously denied claim of entitlement to service connection for a right hand disorder is granted, and the claim is reopened.

Service connection for a right hand disorder, including fingers, burn residuals, and numbness is denied.

Service connection for a left hand disorder, including fingers, burn residuals, and numbness is denied.

Service connection for a bilateral knee disorder is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


